DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The amendments received on 03/30/2021 have been entered, considered, and an action on the merits follows.
Previous drawing and claim objections are hereby withdrawn due to the amended disclosure and claims.
Previous claim interpretations under 35 U.S.C. 112(f) are hereby withdrawn due to the amended claims.
Previous claim rejections under 35 U.S.C. 112(b) are hereby withdrawn due to the amended claims and examiner’s amendments found in the Office Action below.
Applicant’s amendments have obviated the previous rejections of record under 35 U.S.C. 102 and 35 U.S.C. 103. The allowance of claims 1-4, 6-11, and 13-18 is addressed in the Office Action below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jovan Jovanovic (Reg. No. 40,039) on 06/04/2021. See attached Interview Summary for details.
The application has been amended as follows: 
Claim 1:
…
“a motor rotatably coupled to at least one of the upper chuck and the lower chuck; and
a seam forming assembly having a roller frame pivotably coupled to the frame through a roller frame pivot axle,…”
 “wherein the seam forming assembly further includes a rotation limiting assembly[[,]] including a clockwise stop member defining a clockwise stop member longitudinal axis located outboard of the first roller so that the first roller is between the clockwise stop member 4Appl. No. 16156742Reply to Office Action mailed September 30, 2020longitudinal axis and the roller frame pivot axle, and a counterclockwise stop member defining a counterclockwise stop member longitudinal axis located outboard of the second roller so that the second roller is between the counterclockwise stop member longitudinal axis and the roller frame pivot axle.”

Claim 8:
“The can seaming apparatus of claim 1 wherein the first roller axis, the second roller axis and the roller frame pivot axle are parallel to each other.”

Claim 13:
“The can seaming apparatus of claim [[12]] 1 wherein each of the clockwise stop member and the counterclockwise stop member [[each]] comprise threaded fasteners engageable with the roller frame, whereupon rotating either one of the clockwise stop member and the counterclockwise member relative to the roller frame one of increases or decreases the pivoting of the roller frame.”

Claim 15:
“The can seaming apparatus of claim 14 wherein the motor is mounted to the central beam

Allowable Subject Matter
Claims 1-4, 6-11, and 13-18 are allowed.
Applicant’s amendments filed on 03/30/2021, along with the examiner’s amendments, have obviated the rejections of record. It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claim 1 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
Claim 1:
“…the lower chuck being movable toward and away from the upper chuck;
a motor rotatably coupled to at least one of the upper chuck and the lower chuck; and
…
wherein the seam forming assembly further includes a rotation limiting assembly including a clockwise stop member defining a clockwise stop member longitudinal axis located outboard of the first roller so that the first roller is between the clockwise stop member 4Appl. No. 16156742Reply to Office Action mailed September 30, 2020longitudinal axis and the roller frame pivot axle, and a counterclockwise stop member defining a counterclockwise stop member longitudinal axis located outboard of the second roller so that the second roller is between the counterclockwise stop member longitudinal axis and the roller frame pivot axle.”

The following closest prior arts fall short for the following reasons:
Wittebolle (US 690002 A) discloses a can seaming apparatus (figure 1), the apparatus comprising a driven upper chuck (S), a lower chuck movable towards the upper chuck (figure 1, i.e. lower chuck raised a lowered by a foot lever (O)), and a seam forming assembly (6, 7, 8, 9). Wittebolle does not disclose a rotation limiting assembly including clockwise and counterclockwise stop members.
Laxo (US 2918888 A) teaches a can seaming apparatus (figure 1), the apparatus comprising a seam forming assembly (figure 7) having a rotation limiting assembly including clockwise and counterclockwise stop members (139). Laxo does not teaches the rollers (116, 118) being located between the roller frame pivot axle (figure 6, element 126) and longitudinal axes of the stop members (139), instead, Laxo teaches the longitudinal axis of the stop members (139) being located between the respective roller (116, 118) and the pivot axle (126).
Hopkins (US 1983081 A) teaches a can seaming apparatus (figure 1), the apparatus comprising a seam forming assembly (figure 2) having a rotation limiting assembly including clockwise and counterclockwise stop members (64). Hopkins, similar to Laxo, does not teach the rollers (38, 40) being located between the roller frame pivot axle (32) and longitudinal axes of the stop members (64).
Modifying Wittebolle in view of Laxo and Hopkins would not meet the structural limitations of claim 1 as discussed above. Furthermore, modifying the rotation limiting assemblies of Laxo and Hopkins to meet said limitations would require hindsight.
Jacobs (US 2370169 A) discloses a can seaming apparatus (figure 1), the apparatus comprising a driven upper chuck (figure 1, i.e. upper chuck rotated via shaft 25), a lower chuck movable towards the upper chuck (21), and a seam forming assembly (22). Jacobs does not disclose a rotation limiting assembly including clockwise and counterclockwise stop members.
Clark (GB 522335 A) teaches a seam forming assembly (figure 1), the seam forming assembly comprising a rotation limiting assembly including clockwise and counterclockwise stop members (T, U, 
Therefore, the prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight, or destroy the workability of the prior art, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/SAA/Examiner, Art Unit 3725    


/TERESA M EKIERT/Primary Examiner, Art Unit 3725